Title: From Thomas Jefferson to Henry Dearborn, 18 December 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th:J. to Genl. Dearborne
                     
                     Dec. 18. 08.
                  
                  Will you be so good as to consider the inclosed answer to the Little Turtle, & suggest any necessary alterations, & return it to me.—I believe you have not returned me the rough draught for the Beaver. if the copies can be made out tomorrow, we may meet the Indians the next day.
               